SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1435
TP 11-01442
PRESENT: SCUDDER, P.J., CENTRA, GREEN, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF HENRY HUDSON, PETITIONER,

                      V                                            ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DIVISION OF PAROLE, RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH RENE NOWOTARSKI
OF COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Wyoming County [Mark H.
Dadd, A.J.], entered June 23, 2011) to review a determination of
respondent. The determination revoked petitioner’s release to parole
supervision.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Darnel v David, 300 AD2d 766,
767).




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court